Citation Nr: 1108701	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a service-connected intermittent cervical strain prior to July 22, 2008.  

2.  Entitlement to an initial evaluation in excess of 20 percent for a service-connected intermittent cervical strain from July 22, 2008.

3.  Entitlement to an initial compensable evaluation for a service-connected right ankle strain prior to July 22, 2008.  

4.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected right ankle strain from July 22, 2008.

5.  Entitlement to an initial compensable evaluation for a service-connected right knee strain prior to July 22, 2008.

6.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected right knee strain from July 22, 2008.

7.  Entitlement to an initial compensable evaluation for service-connected right shoulder tendonitis prior to March 6, 2008.

8.  Entitlement to an initial evaluation in excess of 20 percent for service-connected right shoulder tendonitis from March 6, 2008.

9.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) with insomnia.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from April 2002 to May 2007.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2007 and November 2008 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  

The cervical spine, ankle, knee and shoulder claims

In the August 2007 rating decision, the RO granted service connection for (1) an intermittent cervical strain, (2) a right ankle strain, (3) a right knee strain and (4) right shoulder tendonitis, and noncompensable evaluations were assigned, effective February 2, 2007.  

In a September 2008 supplemental statement of the case (SSOC), the RO granted increased evaluations as follows:  (1) intermittent cervical strain to 20 percent disabling, effective July 22, 2008; (2) right ankle strain to 10 percent disabling, effective July 22, 2008; (3)right knee strain to 10 percent disabling, effective July 22, 2008; and (4) right shoulder tendonitis to 20 percent disabling, effective March 6, 2008.  Although increased evaluations have been granted, the issues remain in appellate status, as the maximum schedular rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a October 2008 statement the Veteran expressed that the increased evaluations should be made effective on the date of the original awards, May 2, 2007.  See the Veteran's October 2008 statement.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  

The Board acknowledges that the Veteran's claims have been treated up to this point as an earlier effective date claims.  This was premised on the RO's conclusion that a statement received in October 2008, was a claim for earlier effective dates, rather than claims for increased evaluations for the first "stage" created by the RO in the September 2008 SSOC.  The Board disagrees and finds that the Veteran properly initiated an appeal to the original grant of service connection and assignment of evaluations in the August 2007 rating decision.  This is not really a question of an earlier effective dates, but a question of whether higher evaluations are warranted at anytime during the appeal period.  

As will be discussed in further detail below, in a January 2009 statement, the Veteran expressed his desire to withdraw his claims for increased evaluations; in essence, stating that he is content with the current evaluations.  Nonetheless, later that same month, the Veteran stated his continued assertion that his current evaluations should have been assigned to May 2, 2007; the effective date of the original awards.  

The Board concludes that the Veteran's first statement dated in January 2009 is a withdrawal of his increased evaluation claims concerning the second stage, and his second statement in January 2009 expresses his desire to continue his claims for increased evaluations for the first stage.  Consequently, the issues have been recharacterized as reflected on the first page of this decision to better reflect the Veteran's contentions.

The PTSD claim

In the August 2007 rating decision, the RO also granted the Veteran's service connection claim for insomnia; a 10 percent evaluation was assigned, effective May 2, 2007.  

In August 2008, the Veteran filed a claim for service connection for PTSD.  The Veteran was provided a VA examination in connection with his service connection claim in October 2008, the report of which reflects that VA examiner's opinion that the Veteran's service-connected insomnia is a symptom of his PTSD rather than a separate disability.  Accordingly, in the November 2008 rating decision, the RO merged the Veteran's insomnia and PTSD claims and assigned a 30 percent evaluation, effective August 25, 2008.  

The Veteran expressed disagreement with the November 2008 rating decision, stating his desire for separate evaluations for PTSD and insomnia.  See the Veteran's December 2008 statement.  This issue has been perfected, and is currently in appellate jurisdiction.  

In light of the RO's treatment of the Veteran's claims and the competent medical and other evidence of record, the Board has characterized this issue as stated on the title page of this decision.  

The issue of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD)with insomnia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, Diagnostic Code.


FINDINGS OF FACT

1.  In a January 2009 statement, prior to the promulgation of a decision in the appeals, the Veteran withdrew the appeals of the issue of entitlement to compensable evaluations for his service-connected (1) intermittent cervical strain July 22, 2008, (2) right ankle strain from July 22, 2008, (3) right knee strain from July 22, 2008and (4) right shoulder tendonitis from March 6, 2008.  

2.  Prior to July 22, 2008, the competent and other medical evidence of record fails to reflect that the Veteran's service-connected intermittent cervical strain is evidenced by x-rays findings of arthritis, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, at least one week of doctor-prescribed bed rest during a twelve-month period or compensable neurological symptomatology.  

3.  Prior to July 22, 2008, the competent and other medical evidence of record fails to reflect that the Veteran's service-connected right ankle strain is evidenced by x-rays findings of arthritis or moderate limitation of motion of the right ankle.  

4.  Prior to July 22, 2008, the competent and other medical evidence of record fails to reflect that the Veteran's service-connected right knee strain is evidenced by x-rays findings of arthritis, flexion limited to 45 degrees, extension limited to 10 degrees or objective evidence of instability.  

5.  Prior to March 6, 2008, the competent and other medical evidence of record fails to reflect that the Veteran's service-connected right knee strain is evidenced by x-rays findings of arthritis or at least limitation of motion at shoulder level on the major or minor side.  

6.  The competent evidence of record does not show that the Veteran's service-connected intermittent cervical strain, right ankle strain, right knee strain and/or right shoulder tendonitis are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to compensable evaluations for his service-connected (1) intermittent cervical strain from July 22, 2008, (2) right ankle strain from July 22, 2008, (3) right knee strain from July 22, 2008 and (4) right shoulder tendonitis from March 6, 2008.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  Prior to July 22, 2008, the criteria for a compensable initial evaluation for an intermittent cervical strain have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2010).

3.  Prior to July 22, 2008, the criteria for a compensable initial evaluation for a right ankle strain have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

4.  Prior to July 22, 2008, the criteria for a compensable initial evaluation for a right knee strain have not been met. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 and 5257 (2010).

5.  Prior to March 6, 2008, the criteria for a compensable initial evaluation for right shoulder strain have not been met. 38 U.S.C.A § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024 and 5201 (2010).

6.  The criteria for referral of the Veteran's service-connected intermittent cervical strain, right ankle strain, right knee strain and/or right shoulder tendonitis are for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran's claims decided herein arise from granted claims of service connection.  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a letter dated in June 2007 fully satisfied the duty to notify provisions concerning his claims for service connection as well as how VA determines disability ratings and effective dates.  He was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his left foot disabilities and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in connection with the claims decided herein in June 2007 and July 2008.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities decided herein since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  

The June 2007 VA examination report reflects that the Veteran's VA claims file was available and reviewed by the VA examiner reviewed; however the Veteran's complete claims file was not sent to the VA examiner for review in connection with the July 2008 VA examination.  In many instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2010).  However, the Court since held that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the Veteran's past medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Thus, the Board is of the opinion that the VA examiners were apprised of the relevant medical history of the Veteran as it pertains to his current claims, and that the reports were based on an accurate account of the evidence in the claims file.  As such, the Board finds the VA examinations are adequate for the purposes of this decision, and a remand for new examinations is unnecessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also 38 C.F.R. § 4.2 (2010).  The Veteran and his representative have not contended otherwise.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased Ratings

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2010) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2010).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Increased Ratings Claims Prior to March 6, 2008 and July 22, 2008  

As noted elsewhere in this decision, the Veteran's service-connected disabilities decided herein have been staged by the RO based on the results of the July 2008 VA examination and the Veteran's physical therapy records dating to March 2008.  Accordingly, the Board will separately discuss each service-connected disability within the first stage ,considering only the evidence of record during the time period under consideration.  

The Cervical Spine Claim

Prior to July 22, 2008, the Veteran's service-connected intermittent cervical strain was evaluated noncompensably under Diagnostic Code 5237 [lumbosacral or cervical strain].  The Veteran asserts that his service-connected cervical strain is compensably disabling prior to July 22, 2008 due to symptomatology to include pain, stiffness and functional impairment more closely resembling the criteria for an increased evaluation.  Nonetheless, all disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2010).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A rating of 10 percent is warranted if forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted if forward flexion of the cervical spine in 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted if there is unfavorable ankylosis of the entire cervical spine.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Following the formula provides that any associated objective neurologic abnormalities are to be separately rated under an appropriate diagnostic code.

Note (2):  Normal range of motion of the cervical spine is defined as forward flexion and extension to 45 degrees each, lateral flexion to 45 degrees bilaterally, and rotation to 80 degrees bilaterally.  See 38 C.F.R. § 4.71a, Plate V (2010).

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (IVDS of degenerative disc disease, either preoperatively or postoperatively) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Whichever method results in the higher evaluation when all disabilities are combined will be utilized.  See 38 C.F.R. § 4.25 (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent evaluation for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum schedular evaluation of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Note (1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The competent medical and other evidence of record reflects that the Veteran's service-connected cervical strain was not compensably disabling prior to July 22, 2008.  

The June 2007 VA examination report reflects that the Veteran demonstrated flexion and extension of his cervical spine to 45 degrees, bilateral lateral flexion of his cervical spine to 45 degrees and bilateral lateral rotation of his cervical spine to 80 degrees.  This represents a full range of motion concerning the Veteran's cervical spine.  The June 2007 VA examiner additionally commented that the Veteran's cervical spine range of motion was not further limited by pain, tenderness, weakness or lack of coordination upon repetitive use.  See DeLuca, supra.  There is no medical evidence during prior to July 22, 2008 reflecting a more limited range of motion of the Veteran's cervical spine.  Accordingly, the Veteran's service-connected cervical strain claim prior to July 22, 2008 may not be availed by application of the General Rating Formula for Diseases and Injuries of the Spine based on limitation of motion.  

The Board has also considered application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, the June 2007 VA examination report reflects that the Veteran had no periods of doctor-prescribed bed rest in any twelve-month period.  Indeed, there is no evidence prior to July 22, 2008 reflecting any episode(s) of doctor-prescribed bed rest.  Accordingly, the Veteran cannot be availed by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes prior to July 22, 2008.  

The Board has also considered whether a separate evaluation may be assigned for neurological symptomatology relating to the Veteran's service-connected cervical strain.  See Esteban, supra.  However, the competent and other medical evidence of record is devoid of any instance of complaints of or treatment for neurological symptomatology associated with the Veteran's service-connected cervical strain.  As such, separate evaluations for neurological symptomatology under Diagnostic Codes 8510, 8610, 8710, 8511, 8611 and/or 8711 are not warranted.  

As noted elsewhere in this decision, the RO has created staged ratings concerning the Veteran's service-connected cervical strain as per the Court's holdings in Hart and Fenderson.  However, the Board concludes that the criteria for a compensable evaluation have not been met at any time prior to July 22, 2008.  Accordingly, further staged ratings are not warranted.  See Hart and Fenderson, both supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased evaluation claim prior to July 22, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

The Right Ankle Claim

Prior to July 22, 2008, the Veteran's right ankle strain was evaluated under Diagnostic Code 5271 [ankle, limitation of motion].  The Veteran asserts that his service-connected right ankle strain is compensably disabling prior to July 22, 2008 due to symptomatology to include pain, stiffness and functional impairment more closely resembling the criteria for an increased evaluation.  

Under Diagnostic Code 5271 [ankle, limited motion], marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

The Board observes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2010).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

For purposes of VA compensation, normal dorsiflexion of the ankle is zero to 20 degrees and normal ankle plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).

The June 2007 VA examination report reflects that the Veteran demonstrated dorsiflexion of right ankle to 20 degrees and plantar flexion to 45 degrees.  This represents a full range of motion concerning the Veteran's right ankle.  The June 2007 VA examiner additionally commented that the Veteran's right ankle range of motion was not further limited by pain, tenderness, weakness or lack of coordination upon repetitive use.  See DeLuca, supra.  The June 2007 VA examiner further noted that there was no evidence of laxity or ligament damage associated with the Veteran's right ankle strain.  There is no medical evidence during prior to July 22, 2008 reflecting a more limited range of motion of the Veteran's right ankle.  Accordingly, the Veteran's service-connected right ankle strain claim prior to July 22, 2008 may not be availed by application Diagnostic Code 5271.  

The Board has considered the possible application of other Diagnostic Codes; however, since the competent medical and other evidence of record fails to reflect (1) ankylosis of the ankle, (2) ankylosis of the subastragalar or tarsal joint, (3) malunion of the os calcis or astragalus, (4) astragalectomy and/or (5) shortening of the bones of the right leg, Diagnostic Codes Diagnostic Code 5270, 5272, 5273, 5274 and 5275 are not for application.  

In passing, the Board notes that x-rays completed in connection with the June 2007 VA examination fail to reflect the presence of arthritis or degenerative joint disease in the Veteran's right ankle.  Thus, the provisions of 5003 and 5010 are inapplicable.  

As noted elsewhere in this decision, the RO has created staged ratings concerning the Veteran's service-connected right ankle strain as per the Court's holdings in Hart and Fenderson.  However, the Board concludes that the criteria for a compensable evaluation have not been met at any time prior to July 22, 2008.  Accordingly, further staged ratings are not warranted.  See Hart and Fenderson, both supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased evaluation claim prior to July 22, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


The Right Knee Claim

Prior to July 22, 2008, the Veteran's right knee strain was evaluated under Diagnostic Code 5260 [leg, limitation of flexion].  The Veteran asserts that his service-connected right knee strain is compensably disabling prior to July 22, 2008 due to symptomatology to include pain, stiffness and functional impairment more closely resembling the criteria for an increased evaluation.  

Limitation of flexion and extension of the knee are evaluated under the criteria of Diagnostic Codes 5260 and 5261, respectively.  Diagnostic Code 5260 allows for assignment of a noncompensable evaluation when there is evidence of flexion limited to 60 degrees, assignment of a 10 percent rating when there is evidence of flexion limited to 45 degrees, assignment of a 20 percent rating for flexion limited to 30 degrees, and assignment of a 30 percent rating for flexion limited to 15 degrees.  Diagnostic Code 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, assignment of a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The June 2007 VA examination report reflects that the Veteran demonstrated flexion of his right knee to 140 degrees and extension of his right knee to zero degrees.  This represents a full range of motion concerning the Veteran's right knee.  The June 2007 VA examiner additionally commented that the Veteran's right knee range of motion was not further limited by pain, tenderness, weakness or lack of coordination upon repetitive use.  See DeLuca, supra.  The June 2007 VA examiner further noted that there was no evidence of laxity, subluxation or ligament damage associated with the Veteran's right knee strain.  There is no medical evidence during prior to July 22, 2008 reflecting a more limited range of motion of the Veteran's right knee.  Accordingly, the Veteran's service-connected right knee strain claim prior to July 22, 2008 may not be availed by application Diagnostic Code 5260.  

The Board notes that it is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  However, since the competent and other medical evidence of record fails to reflect that the Veteran has demonstrated a compensable range of either flexion or extension prior to July 22, 2008, separate evaluations for such are not warranted.  

The Board notes that separate ratings may be assigned for arthritis with limitation of motion of the knee (Diagnostic Codes 5003-5010) and for instability of the knee (Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  However, the competent medical and other evidence of record prior to July 22, 2008 is devoid any evidence of arthritis or instability of the right knee.  Specifically, x-rays performed in connection with the June 2007 VA examination failed to reflect the presence of arthritis and the Veteran explicitly denied any instance of instability.  The June 2007 VA examiner noted that the Veteran utilized no walking devices and did not wear a brace on his right knee.  As such, Diagnostic Code 5257 is not for application and separate evaluations based on arthritis and instability of the right knee are not warranted.  

The Board has also considered the application of other Diagnostic Codes; however, the competent and other medical evidence of record fails to reflect that the Veteran demonstrated ankylosis of the knee, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of semilunar cartilage, symptomatic, impairment of the tibia and fibula or genu recurvatum prior to July 22, 2008.  Accordingly, Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 are not for application.  See 38 C.F.R. § 4.71a (2010).  

As noted elsewhere in this decision, the RO has created staged ratings concerning the Veteran's service-connected right knee strain as per the Court's holdings in Hart and Fenderson.  However, the Board concludes that the criteria for a compensable evaluation have not been met at any time prior to July 22, 2008.  Accordingly, further staged ratings are not warranted.  See Hart and Fenderson, both supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased evaluation claim prior to July 22, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

The Right Shoulder Claim

Prior to March 6, 2008, the Veteran's right shoulder tendonitis was evaluated under Diagnostic Codes 5024 - 5201 [tenosynovitis, arm, limitation of motion].  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The Veteran asserts that his service-connected right shoulder tendonitis is compensably disabling prior to March 6, 2008 due to symptomatology to include pain, stiffness and functional impairment more closely resembling the criteria for an increased evaluation.  The Board notes that the Veteran is right-hand dominant.  

The rating schedule pertaining to tenosynovitis (Diagnostic Code 5024) directs that this disability should be evaluated as arthritis under Diagnostic Code 5003.  See 38 U.S.C. § 4.71a, Diagnostic Code 5024 (2010).  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of shoulder motion is rated under Diagnostic Code 5201.  Under Diagnostic Code 5201, for a major (dominant) joint, motion limited to 25 degrees from the side warrants a maximum 40 percent rating, while motion limited to midway between side and shoulder level warrants a 30 percent rating, and motion limited to shoulder level warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

The June 2007 VA examination report reflects that the Veteran demonstrated forward flexion of his right shoulder to 180 degrees, abduction of his right shoulder to 180 degrees, external rotation of his right shoulder to 90 degrees and internal rotation of his right shoulder to 90 degrees.  This represents a full range of motion concerning the Veteran's right shoulder.  The June 2007 VA examiner additionally commented that the Veteran's right shoulder range of motion was not further limited by pain, tenderness, weakness or lack of coordination upon repetitive use.  See DeLuca, supra.  The June 2007 VA examiner further noted that there was no evidence of laxity or ligament damage associated with the Veteran's right shoulder strain.  There is no medical evidence during prior to March 6, 2008 reflecting a more limited range of motion of the Veteran's right shoulder.  Accordingly, the Veteran's service-connected right shoulder tendonitis claim prior to March 6, 2008 may not be availed by application Diagnostic Code 5201.  

The Board has also considered rating the Veteran's right shoulder strain under other Diagnostic Codes pertaining to the shoulder or arm.  Crucially however, the medical evidence of record does not demonstrate that the Veteran's disability manifests in ankylosis of scapulohumeral articulation, impairment of the humerus, or nonunion or malunion of the right clavicle or scapula.  As such, Diagnostic Codes 5200, 5202, and 5203 are not applicable in this case.

Further, the medical evidence does not demonstrate that any muscle atrophy or "fasciculations over the trapezius, deltoid, rhomboid, scapular, or pectoral muscles on the right side" currently exist.  See the June 2007 VA examination report.  Thus the rating schedule and Diagnostic Codes pertaining to muscle injuries outlined in 38 C.F.R. § 4.73 are also not applicable.

In passing, the Board notes that x-rays completed in connection with the June 2007 VA examination fail to reflect the presence of arthritis or degenerative joint disease in the Veteran's right shoulder.  Thus, the provisions of 5003 and 5010 relating to arthritis of major and minor joints are inapplicable.  

As noted elsewhere in this decision, the RO has created staged ratings concerning the Veteran's service-connected right shoulder tendonitis as per the Court's holdings in Hart and Fenderson.  However, the Board concludes that the criteria for a compensable evaluation have not been met at any time prior to March 6, 2008.  Accordingly, further staged ratings are not warranted.  See Hart and Fenderson, both supra.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased evaluation claim prior to March 6, 2008.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extraschedular Considerations

The Board has also considered extraschedular evaluations.  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for such.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The Board notes that the Veteran's representative asserts that the schedular criteria are inadequate for evaluating the Veteran's service-connected disabilities decided herein.  The Board disagrees.  As fully detailed above, higher evaluations are available where specific criteria are met.  The Veteran does not meet the schedular criteria for higher evaluations.  It does not appear that the Veteran has "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.

The Increased Ratings Claims from March 6, 2008 and July 22, 2008  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  See 38 C.F.R. § 20.204 (2010).

The record reflects that the Veteran perfected timely appeals regarding his claims for increased evaluation for his service-connected (1) intermittent cervical strain, (2) right ankle strain, (3) right knee strain and (4) right shoulder tendonitis in April 2008.  After the RO granted partial increases for each of these disabilities, in January 2009, he submitted a statement expressing his contentment with the currently-assigned evaluations.  The Board finds this statement to be a valid withdrawal of the issues of entitlement to higher evaluations for service-connected (1) intermittent cervical strain from July 22, 2008, (2) right ankle strain from July 22, 2008, (3) right knee strain from July 22, 2008 and (4) right shoulder tendonitis from March 6, 2008.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.


ORDER

Entitlement to an initial compensable evaluation for a service-connected intermittent cervical strain prior to July 22, 2008 is denied.  

Entitlement to an initial evaluation in excess of 20 percent for a service-connected intermittent cervical strain from July 22, 2008 is dismissed.

Entitlement to an initial compensable evaluation for a service-connected right ankle strain prior to July 22, 2008 is denied.  

Entitlement to an initial evaluation in excess of 10 percent for a service-connected right ankle strain from July 22, 2008 is dismissed.

Entitlement to an initial compensable evaluation for a service-connected right knee strain prior to July 22, 2008 is denied.

Entitlement to an initial evaluation in excess of 10 percent for a service-connected right knee strain from July 22, 2008 is dismissed.

Entitlement to an initial compensable evaluation for service-connected right shoulder tendonitis prior to March 6, 2008 is denied.

Entitlement to an initial evaluation in excess of 20 percent for service-connected right shoulder tendonitis from March 6, 2008 is dismissed.


REMAND

Unfortunately, a remand is required concerning the claim enumerated below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The PTSD with Insomnia Claim

As noted in the Introduction, the Veteran has been awarded service-connection for PTSD with insomnia; evaluated 30 percent disabling from August 25, 2008.  Subsequent to that decision, the RO awarded the Veteran service connection for posttraumatic headaches due to a traumatic brain injury (TBI); evaluated 30 percent disabling from October 2, 2008.  

The Board notes that the Veteran's most recent VA examination for his PTSD-related symptomatology was performed in October 2008.  His most recent VA examination for his residuals of a TBI was performed in December 2008.  At the time the October 2008 VA PTSD examination, service connection for residuals of a TBI were not in effect, and accordingly, the October 2008 VA examiner did not address whether the reported symptomatology was relatable to his TBI rather than his PTSD.  

Review of the October 2008 VA PTSD examination and the December 2008 VA TBI examination reflects that symptomatology reported at these examinations is congruent and , in some cases, identical, to include loss of memory, cognitive difficulties and outbursts of anger.  Indeed, review of Diagnostic Codes 8045 [residuals of a TBI] and 9411 [PTSD] reflect that the criteria are often overlapping.  See 38 C.F.R. §§ 4.124a and 4.130, Diagnostic Codes 8045 and 9411.  Specifically, Note (1) of Diagnostic Code 8045 states that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately valuated under another diagnostic code.  In such cases, only one evaluation should be based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions should be performed.  However, if the manifestations are clearly separable, a separate evaluation for each condition should be assigned.  

As noted elsewhere in this decision, in general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban supra; see also Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

While the RO obtained a VA opinion concerning the Veteran's social and occupational functioning due to his service-connected PTSD with insomnia and his service-connected residuals of a TBI, there is not instance where a physician, VA or private, has attempted to distinguish whether the Veteran's demonstrated symptomatology is related to his PTSD or his TBI.  

In light of the Court's holding in Esteban, the overlapping criteria of Diagnostic Codes 8056 and 9411 and the lack of medical evidence differentiating between symptomatology attributable to the Veteran's PTSD and his TBI, the Board finds that a remand is necessary so that appropriate VA examination(s) and opinion(s) may be provided.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a VA examination with an appropriate medical professional to address whether the cognitive and/or emotional/behavioral impairment demonstrated by the Veteran is attributable to his service-connected PTSD or his service-connected residuals of a TBI.  Specifically, any noted memory impairment, cognitive difficulties (to include difficulty understanding complex commands, impaired abstract thinking and/or impaired judgment), spatial disorientation and/or disturbance in motivation and mood are related to his service-connected PTSD or his service-connected residuals of a TBI.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A clear rationale for all opinions must be provided and a discussion of the facts and principles involved would be of consideration assistance to the Board.  

If any other examination and/or testing are deemed necessary by the VA examiner, such should be undertaken.

2.  The AMC should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


